            Case 1:21-mj-00036-RMM Document 5 Filed 01/13/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      )
                                              )       Criminal No. 21-mj-36
               v.                             )
                                              )       FILED UNDER SEAL
THOMAS ROBERSTON AND
JACOB FRACKER,                                )
                                              )
                Defendant.                    )


            MOTION TO UNSEAL WARRANT AND RELATED DOCUMENTS

       The United States of America, by and through its undersigned counsel, respectfully submits

this ex parte, under seal motion to unseal the above-captioned matter, including but not limited to

the above-captioned arrest warrant, complaint, and affidavit in support thereof, and all attachments

thereto and other related materials (collectively, the “Warrant”).

                                        JURISDICTION

       1.      This Court has jurisdiction to issue the requested order because it is a “court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. Specifically, the Court is a “district court

of the United States . . . that – has jurisdiction over the offense being investigated.” 18 U.S.C. §

2711(3)(A)(i). As discussed more fully below, acts or omissions in furtherance of the offenses

under investigation occurred within Washington., D.C.

                                  FACTUAL BACKGROUND

       1.      When the Court issued the Warrant, it also granted the government’s motion to seal

the Warrant, finding reasonable grounds to believe that disclosure of the Warrant would result in

flight from prosecution and/or destruction of or tampering with evidence, and thus also finding
            Case 1:21-mj-00036-RMM Document 5 Filed 01/13/21 Page 2 of 2



that the United States had established that a compelling governmental interest existed to justify the

requested sealing.

       2.      On January 13, 2021, shortly after the Warrant was issued by this Court, the

Warrant was executed, and Defendants Thomas Robertson and Jacob Fracker were arrested in

Virginia. They are expected to have a Rule 5 hearing before the U.S. District Court for the Western

District of Virginia on January 13, 2021.

       3.      Now that the defendants have been arrested, there is no longer a compelling

governmental interest to justify sealing the Warrant.


       ACCORDINGLY, it is respectfully requested that the above-captioned matter, to include

the Warrant, be unsealed.


                                                    Respectfully submitted,

                                                    MICHAEL R. SHERWIN
                                                    ACTING UNITED STATES ATTORNEY
                                                    N.Y. Bar No. 4444188


                                                By: ____/s/ Elizabeth Aloi
                                                   ELIZABETH ALOI
                                                   Assistant United States Attorney
                                                   United States Attorney’s Office
                                                   555 Fourth Street, N.W.
                                                   Washington, D.C. 20530
                                                   Telephone: (202) 695-0610
                                                   Email: Elizabeth.Aloi@usdoj.gov




                                                2
